Title: From Thomas Jefferson to Henry Dearborn, 7 August 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Th:J. to Genl. Dearborne.
                            [Monto. Aug. 7. 1807]
                            
                        
                        I dare say that Purcell’s map must be of value, and it would be well if his representatives would publish it.
                            but whether worth your purchase & at what price Genl. Wilkinson might perhaps satisfy you. I shall write to Marentille
                            that if you think it worth while to give him 50,000 D. for his project, you will inform him. in the contrary case it may
                            be put away in your pigeon hole of projects. Governr. Cabell, after informing me of the orders for the discharge of the
                            militia, except a company of Artillery & one of cavalry as we directed, adds ‘I have however, in pursuance of the advice
                            of council done what your letter did not expressly authorise. but when I state to you the reasons which influenced the
                            measure, I hope you will approve it. you relied entirely on the troop of horse for cutting off the supplies. but we have
                            recieved the most satisfactory information of the insufficiency of cavalry to perform that service, in consequence of the
                            particular nature of the country in which they have to act. it is covered with sand banks & hills, which, in many places
                            (where supplies are most easily procured) render cavalry incapable of action. so severe has this service been that it has
                            already almost knocked up as fine a battalion of cavalry as any in the US. perhaps as any in the world. influenced by
                            these considerations, which we believe had not presented themselves to your mind, because you had not recieved the
                            necessary information as to facts, the Executive have called into service, a company of infantry from the county of
                            Princess Anne to cooperate with the cavalry in cutting off the supplies. since giving these orders I understand that Genl.
                            Matthews has anticipated us by calling into actual service the very force we contemplated.’
                        our object was certainly to prevent supplies, and if the means we thought of are not adequate, we should, had
                            we known all circumstances, have provided what would have been effectual: for I think the point of honor requires we
                            should enforce the proclamation in those points in which we have force sufficient. I shall await your opinion however
                            before I answer the Governor’s letter. information as late as Aug. 3. shews that the squadron was quiet in & near the
                            bay, & Sr. Thos Hardy to whom Tazewell delivered the 5. men declared to him that his objection to intercourse, by flag
                            was that the two nations were not in a state of war, which alone required it. he said he expected Barclay or Sr. Robert
                            Lowrie in a week to take the command. I salute you with sincere affection & respect.
                    